259 Ga. 376 (1989)
382 S.E.2d 597
RIDGEVIEW INSTITUTE, INC. et al.
v.
BRANDVAIN.
46163.
Supreme Court of Georgia.
Decided July 13, 1989.
Reconsideration Denied July 27, 1989.
*377 Hart & Sullivan, Rush S. Smith, Jr., Brynda S. Rodriquez, Troutman, Sanders, Lockerman & Ashmore, H. Carol Saul, Rutledge Q. Hutson, for appellants.
Robert C. Lamar, David W. Davenport, for appellee.
Alston & Bird, Jack S. Schroder, Jr., amicus curiae.
PER CURIAM.
We granted certiorari to review the opinion of the Court of Appeals in Brandvain v. Ridgeview Institute, 188 Ga. App. 106 (372 SE2d 265) (1988). After careful review, we find that the situation in this case is governed by the usual principles of ordinary care and proximate cause, together with other settled principles of law.
Judgment affirmed. All the Justices concur, except Hunt, J., not participating.